DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Miscellaneous
Claims pending: 1-26
Claims amended: n/a
Claims cancelled: n/a
New claims: n/a


Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 10499114 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 1, 14 similarly claim: “A method comprising: receiving respective requests for a linear media channel segment associated with a linear media channel from a plurality of crafts via a communication link that is shared for the plurality of crafts; obtaining a link condition metric for the shared communication link to each craft of the plurality of crafts;
selecting a modcode for the linear media channel segment based on the link condition metric for the shared communication link to each of the plurality of crafts; and providing an indication of the selected modcode for subsequent scheduling and transmission of the linear media channel segment” …. On the other hand, Patent No. 10499114 Claim(s) 21-23, 47-49, (similarly 1, 16, 27, 42, ) claims: “21. A method comprising: providing communication service to a craft via a communication link, the craft comprising a media delivery system to receive requests for a group of linear media channels from among a plurality of linear media channels offered within the craft, and to buffer and manage distribution of the group of requested linear media channels received via the communication link according to the requests, wherein the group of linear media channels includes a particular linear media channel; receiving, for a time period, linear media channel packets of the requested linear media channels and network traffic packets requested by client devices within the craft, the linear media channel packets associated with a linear media channel demand and the network traffic packets associated with a network traffic demand; receiving a request for a linear media channel segment of the particular linear media channel from a group of one or more crafts via the communication link, the group of one or more crafts including said craft; obtaining a link condition metric for the communication link to each craft in the group; selecting a modcode for the linear media channel segment based on the link condition metric for the communication link to each craft in the group; and providing an indication of the selected modcode for linear media channel packets of the linear media channel segment of the particular linear media channel; obtaining, for the time period, an indication of whether the communication link is congested or uncongested; in response to the indication that the communication link is uncongested, scheduling transmission of the linear media channel packets and the network traffic packets to the craft via the communication link according to the linear media channel demand and the network traffic demand respectively; in response to the indication that the communication link is congested: determining an available information rate for transmitting the linear media channel packets based on a difference between a supported information rate of the communication link and the network traffic demand; and scheduling transmission of the linear media channel packets and the network traffic packets to the craft via the communication link according to the determined available information rate and the network traffic demand respectively. 
22. The method of claim 21, wherein the selecting the modcode for the linear media channel segment is based on a lowest link condition metric from among the link condition metric for the communication link to each craft in the group.
23. The method of claim 21, wherein the selecting the modcode for the linear media channel segment is independent of other crafts communication via the communication link that have not requested the linear media channel segment.
47. An apparatus comprising: a forward link traffic shaper configured to: provide communication service to a craft via a communication link, the craft comprising a media delivery system to receive requests for a group of linear media channels from among a plurality of linear media channels offered within the craft, and to buffer and manage distribution of the group of requested linear media channels received via the communication link according to the requests, wherein the group of linear media channels includes a particular linear media channel; and receive, for a time period, linear media channel packets of the requested linear media channels from a linear media channel queue and network traffic packets from a network traffic queue, each requested by client devices within the craft, the linear media channel packets associated with a linear media channel demand and the network traffic packets associated with a network traffic demand; and a linear media distribution system in communication with the forward link traffic shaper and configured to: receive a request for a linear media channel segment of the particular linear media channel from a group of one or more crafts via the communication link, the group of one or more crafts including said craft; obtain a link condition metric for the communication link to each craft in the group; select a modcode for the linear media channel segment based on the link condition metric for the communication link to each craft in the group; and provide an indication of the selected modcode for linear media channel packets of the linear media channel segment of the particular linear media channel to the forward link traffic shaper, wherein the forward link traffic shaper is further configured to: obtain, for the time period, an indication of whether the communication link is congested or uncongested; in response to the indication that the communication link is uncongested, schedule transmission of the linear media channel packets and the network traffic packets to the craft via the communication link according to the linear media channel demand and the network traffic demand respectively; in response to the indication that the communication link is congested: determine an available information rate for transmitting the linear media channel packets based on a difference between a supported information rate of the communication link and the network traffic demand; and schedule transmission of the linear media channel packets and the network traffic packets to the craft via the communication link according to the determined available information rate and the network traffic demand respectively.
48. The apparatus of claim 47, wherein the linear media distribution system is configured to select the modcode for the linear media channel segment based on a lowest link condition metric from among the link condition metric for the communication link to each craft in the group.
49. The apparatus of claim 47, wherein the linear media distribution system is configured to select the modcode for the linear media channel segment independent of other crafts communication via the communication link that have not requested the linear media channel segment”.

For that reason, Application's Claim(s) 1-26 and Patented Claim(s) 1-52 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claim(s) 1-26 of the instant application is fully encompassed by Claim(s) 1-52. Allowance of application claims 1-26 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claim(s) 1-52. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer


Allowable Subject Matter
Claim(s) 1-26 can be allowed if the above rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421